In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-16-00386-CR

CHASE KARRENBROCK, Appellant               §   On Appeal from the 158th District Court

V.                                         §   of Denton County (F15-927-158)

                                           §   October 25, 2018
THE STATE OF TEXAS
                                           §   Opinion by Justice Pittman

                                           §   (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By _/s/ Mark T. Pittman_________________
                                         Justice Mark T. Pittman